 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                     Case No. 2:19-cv-04095-JLS-DFM
12   William D. Brice,
                                       JUDGMENT
13                       Plaintiff,
14                                     Judge: The Hon. Josephine L. Staton
                 v.
15
16   California Faculty Association,

17               Defendant.
18
19
20
21
22
23
24
25
26
27
28
 1                                      JUDGMENT
 2         Pursuant to the Court’s September 10, 2019 Order Granting Defendant’s
 3   Motion to Dismiss (Doc. 56),
 4         IT IS HEREBY ADJUDGED that Plaintiff’s claims are dismissed with
 5   prejudice, and JUDGMENT IS HEREBY ENTERED in favor of Defendant
 6   California Faculty Association, and against Plaintiff William D. Brice.
 7
 8   DATED: September 13, 2019
 9
10
                                           JOSEPHINE L. STATON
11                                         UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
